DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites the first reduction section as positioned outside an area of the sealing ring and not being part of the compression section, however parent claim 1 recites the first reduction section as compressing the sealing ring in lines 19-22 of the claim. For the purposes of examination, the “first reduction section” in claim 9 has been interpreted as a separate section. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 4564955 to Birch.
As to claim 1, Birch discloses a hearing aid, comprising: a base part and a second part to be fastened to said base part (housing 1 and hook 2, see figure 1; col. 3, lines 18-21); a nozzle and a receptacle extending along a center axis in a longitudinal direction; said nozzle being insertable into said receptacle along the longitudinal direction for interconnecting said base part and said second part in an assembled state (plug 14 and coupling hole 16, see figures 1-2 and 4; col. 3, lines 37-56); a sound channel extending through said nozzle (see figures 2-4; col. 3, lines 37-39); said nozzle having a peripheral outer wall and said receptacle having a peripheral inner wall (see figures 1-2 and 4); a circumferential sealing ring disposed between said outer wall and said inner wall, said circumferential sealing ring having a thickness and being compressed by said outer wall and said inner wall in the assembled state (O-ring 8, see figures 1-2; col. 2, lines 56-64; col. 3, lines 46-56); one of said outer wall or said inner wall having an annular groove with a groove bottom formed therein (groove 9, see figure 2; col. 3, lines 46-48); another of said outer wall or said inner wall being disposed at a radial distance from said groove bottom (see figures 1 and 4; col. 3, lines 54-56); said annular groove receiving said sealing ring (see figures 1-2; col. 3, lines 46-48); said other of said outer wall or said inner wall having a first reduction section reducing the radial distance in the longitudinal direction, said sealing ring being compressed by said first reduction section upon said nozzle being inserted into said receptacle; and said other of said outer wall or said inner wall having a compression section, said compressed sealing ring bearing against said compression section in the assembled state (coupling hole 16 with bevel portion 15 having varying distance to O-ring for engagement, see figures 1 and 4; col. 3, lines 54-56).
As to claim 2, Birch further discloses a second reduction section formed downstream of said first reduction section in the longitudinal direction, said second reduction section reducing the radial distance in addition to the reduction by said first reduction section (bevel portion 15 with reduced distance in the nozzle direction, see figures 1 and 4; col. 3, lines 54-56).
As to claim 3, Birch further discloses wherein said first and second reduction sections are each conical in shape (see figure 4).
As to claim 8, Birch further discloses wherein said compression section includes said second reduction section (bevel portion 15 with varying distance to O-ring for engagement, see figures 1 and 4; col. 3, lines 54-56).
As to claim 9, Birch further discloses wherein said first reduction section is positioned outside an area of said sealing ring in the assembled state, and said first reduction section is not part of said compression section (bevel 15 end portion engaging with hearing aid base, see figures 1 and 4).
As to claim 11, Birch further discloses wherein said first reduction section forms a stop abutting against a wall section of an opposite wall in the assembled state (bevel 15 end portion engaging with hearing aid base, see figures 1 and 4).
As to claim 13, Birch further discloses wherein said annular groove is formed on said nozzle and said first reduction section is formed on said receptacle (see figures 2 and 4).
As to claim 14, Birch further discloses wherein the hearing aid is a BTE hearing aid, and said second part is an ear hook (see Abstract; figure 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch.
As to claim 4, Birch discloses the hearing aid according to claim 2.
Birch does not expressly disclose wherein said other of said outer wall or said inner wall has an intermediate section extending between said two reduction sections as a second wall section, said intermediate section being part of said compression section. However it does disclose the O-ring engagement portion as a coupling hole 16 segment with varying levels of compression or engagement in the form of a bevel portion 15 having varying distance to the O-ring (see figures 1 and 4; col. 3, lines 54-56). The addition of an intermediate section between two reduction sections is therefore considered an obvious choice given the teachings of Birch, the specific number and structural configuration of the wall sections depending on the size and shape of the coupling hole, the beveled portion, and the corresponding sealing ring, and further as it has been held that changes in shape and relative dimensions are a matter of choice a person of ordinary skill would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777. In this case, variations in shape and relative dimensions of the structural engagement elements or surfaces would still achieve the same function of engaging an O-ring in a friction fit or compressing manner within the hearing aid, as already taught by Birch. 
As to claim 5, Birch does not expressly disclose wherein said second wall section is oriented parallel to the center axis, however it does disclose the O-ring engagement portion as a coupling hole 16 segment with varying levels of compression or engagement in the form of a bevel portion 15 having varying distance to the O-ring (see figures 1 and 4; col. 3, lines 54-56). The intermediate or second wall section being parallel to the center axis is therefore considered an obvious choice given the teachings of Birch, the specific structural configuration of the wall sections depending on the selected size and shape of the coupling hole, the beveled portion, and the corresponding sealing ring, and further as it has been held that changes in shape and relative dimensions are a matter of choice a person of ordinary skill would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777. In this case, variations in shape and relative dimensions of the structural engagement elements or surfaces would still achieve the same function of engaging an O-ring in a friction fit or compressing manner within the hearing aid, as already taught by Birch.
As to claim 6, Birch does not expressly disclose a third wall section adjoining said second reduction section in the longitudinal direction, said third wall section being part of said compression section. However it does disclose the O-ring engagement portion as a coupling hole 16 segment with varying levels of compression or engagement in the form of a bevel portion 15 having varying distance to the O-ring (see figures 1 and 4; col. 3, lines 54-56). The addition of a third wall is therefore considered an obvious choice given the teachings of Birch, the specific number and structural configuration of the wall sections depending on the size and shape of the coupling hole, the beveled portion, and the corresponding sealing ring, and further as it has been held that changes in shape and relative dimensions are a matter of choice a person of ordinary skill would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777. In this case, variations in shape and relative dimensions of the structural engagement elements or surfaces would still achieve the same function of engaging an O-ring in a friction fit or compressing manner within the hearing aid, as already taught by Birch.
As to claim 7, Birch does not expressly disclose wherein said third wall section is oriented parallel to the center axis, however it does disclose the O-ring engagement portion as a coupling hole 16 segment with varying levels of compression or engagement in the form of a bevel portion 15 having varying distance to the O-ring (see figures 1 and 4; col. 3, lines 54-56). The third wall section being parallel to the center axis is therefore considered an obvious choice given the teachings of Birch, the specific structural configuration of the wall sections depending on the selected size and shape of the coupling hole, the beveled portion, and the corresponding sealing ring, and further as it has been held that changes in shape and relative dimensions are a matter of choice a person of ordinary skill would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777. In this case, variations in shape and relative dimensions of the structural engagement elements or surfaces would still achieve the same function of engaging an O-ring in a friction fit or compressing manner within the hearing aid, as already taught by Birch.
As to claim 10, Birch does not expressly disclose wherein said other of said outer wall or said inner wall has a first wall section disposed in the longitudinal direction in front of said first reduction section at a distance greater than the thickness of said sealing ring, preventing compression from occurring in a region of said first wall section. However it does disclose the O-ring engagement portion as a coupling hole 16 segment with varying levels of compression or engagement in the form of a bevel portion 15 having varying distance to the O-ring, the furthest point of the bevel portion 15 from the nozzle having the greatest distance (see figures 1 and 4; col. 3, lines 54-56). Having a portion of the wall at a distance greater that the sealing ring and preventing compression from occurring is therefore considered an obvious choice given the teachings of Birch, depending on the size and shape of the beveled portion and the sealing ring, and further as it has been held that changes in shape and relative dimensions are a matter of choice a person of ordinary skill would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777. In this case, variations in shape and relative dimensions of the structural engagement elements or surfaces would still achieve the same function of engaging an O-ring to varying degrees due to the varying distances, as already taught by Birch. 

9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch in view of US Patent Pub No 2012/0148079 A1 to Gabathuler et al. (“Gabathuler”).
As to claim 12, Birch discloses the hearing aid according to claim 1.
Birch does not disclose wherein said outer wall and said inner wall each include a threaded section disposed downstream of said annular groove in the longitudinal direction. However the use of threaded sections for attaching an ear hook element to a hearing aid base is known in the art, as taught by Gabathuler, which discloses a similar hearing aid device (see Abstract), and further teaches the engagement nozzle and corresponding inner wall portion as having threaded surfaces (see figures 1, 3 and 5; pg. 1, ¶ 0020 - ¶ 0022). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, as threaded surfaces for engagement are merely one of various well-known attachment structures that can be employed when connecting an ear hook portion to a hearing aid, the selection therefore being a matter of design choice depending on the desired connection, particularly if a detachable connection between components is needed or desired (Gabathuler pg. 1, ¶ 0003).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652